In each of the above two proceedings to invalidate petitions designating certain of the respondents variously as candidates for election to certain party positions in the Democratic party in the Primary Election to be held on June 18, 1968, designees Andrew Y. Ippolito and Helen Benz Schiavo appeal from so much of a judgment (one in each proceeding) of the Supreme Court, Queens County, dated June 6, 1968, as invalidated the petitions designating them respectively for the positions of Assembly District Leaders, Male and Female, of the 22nd Assembly District, Part B. (The proceedings were withdrawn as to the designees for the similar party positions in the 22nd Assembly District.) Judgments reversed insofar as appealed from, on the law and the facts, without costs, and petitions designating appellants declared valid. Examination of the petitions in question indicates that they substantially comply with the Election Law. The changes from “ A ” to “ B ” are legible. They were initialed by the respective subscribing witnesses and there was no proof that the changes were not made prior to the affixation of the signatures. The candidates reside in Part B and the persons who signed the petitions reside in Part B. The evidence shows a clear intention to designate these candidates in Part B. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.